Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 02 October 2020.
Claim 2 has been canceled.
Claims 1 and 3 have been amended.
Claims 11-17 have been added.
Claims 1 and 2-17 are currently pending and have been examined.
The rejections of claims 1 and 2-17 have been updated to reflect the amendments.
This action is final.

Claim Rejections - 35 USC § 101
3.       35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.       Claims 1 and 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is   directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 and 2-17 are 


Step 1 – Statutory Class 
Is the claim to a process, machine, manufacture or composition of matter?
Claim recites the processing of bank transactions.
Yes.
The claims is to a method. Therefore it is directed to a statutory category. The claims is directed to banking transactions with digital tokens.
2A Prong 1
Does the claims recite a judicial exception? Yes
Claim 1 recites a method for electronically transferring value from a bank debit account, bank direct line of credit account or bank credit card account; 
establishing a promise between a bank of origin and a customer wherein the promise represents an obligation of the bank to pay all or a portion of a balance of funds owned, borrowed or available to be borrowed by the customer and stored in at least one account of the customer at the bank of origin; creating an electronic representation of the promise using at least one electronic computer device on an electronic platform, the electronic representation of the promise comprising at least some positive real number of digital tokens representing the promise; transferring the promise from the customer to a third party Promisee; and wherein the funds represented by the promise are retained by the bank of origin which remains the promisor of the promise transferred to the third party Promisee.

Category  - Certain Methods of Organizing Human Activity/commercial interactions/sales activities or behaviors

2A Prong 2
Does the claim recite additional elements that integrate the exception into a practical application of the exception? No.
Claim 1 recites a method for electronically transferring value from a bank debit account, bank direct line of credit account or bank credit card account; 
establishing a promise between a bank of origin and a customer wherein the promise represents an obligation of the bank to pay all or a portion of a balance of funds owned, borrowed or available to be borrowed by the customer and stored in at least one account of the customer at the bank of origin; creating an electronic representation of the promise using at least one electronic computer device on an electronic platform, the electronic representation of the promise comprising at least some positive real number of digital tokens representing the promise; transferring the promise from the customer to a third party Promisee; and wherein the funds represented by the promise are retained by the bank of origin which remains the promisor of the promise transferred to the third party Promisee.
Method does nothing to improve computer technological field only transmitting processing bank transactions using conventional computer. There is nothing that transforms the computer and therefore lacking a practical application. Claims describe a process and amounts to no more than instructions (i.e. “apply it”) for processing.

2B Significantly More
Claims disclose establishing a promise between a bank of origin and a customer wherein the promise represents an obligation of the bank to pay all or a portion of a balance of funds owned, borrowed or available to be borrowed by the customer and stored in at least one account of the customer at the bank of origin; creating an electronic representation of the promise using at least one electronic computer device on an electronic platform. 
Thus, when taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim 13 describes receiving, transmitting and processing data. These additional limitations do not add significantly more only a system that uses computers to process information.
Dependent claims 3-12, and 14-17 describes how data is captured and manipulated for processing.  A mobile device is used for the transfer of data. 
	There is nothing to improve computer technological field only transmitting data and processing transaction. There is nothing that transforms the computer and therefore lacking significantly more.

Arguments & Responses - 35 USC § 103

Applicant's arguments with respect to claims have been considered but are moot in view 

of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time of the invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1 and 2-17 are rejected under 35 U.S.C. 103(a) as being unpatentable 

over Reardon (US PGP 2014/0188725 A1 – herein referred to a Reardon) in view of 

Kuono et al. (US PGP 2006/0277149 A1 – herein referred to as Kuono) further in view 

of Realini (US PGP 2009/0119190 A1 – herein referred to as Realini).



As per claim 1, Reardon teaches, a method for electronically transferring value from a bank debit account, bank direct line of credit account or bank credit card account, the method comprising the steps of:  [In addition to providing a technique for receivers to establish and collect message receipt charges, this invention also provides a secure manner of transferring other funds between any two Summa accounts -0026]; 

creating an electronic representation of the promise using at least one electronic computer device on an electronic platform [Because all the Summa account records are in an electronic format, it is also obvious that this accounting information can be easily read or imported into accounting software. Alternatively, accounting software can be incorporated into the Summa client. Upon review of what is taught in this invention, it will be readily apparent to anyone skilled in the programming and accounting arts that any standard for handling multiple accounts, multiple signers, tracking of expenses and payments, collection of customer histories, et cetera, can be accomplished or mimicked through minor variations in the programming governing general or special purpose Summa accounts – 0089];
transferring the promise from the customer to a third party Promisee [The present invention eliminates the need to collect payment for "electronic stamps" either through promissory notes or third party tokens by disclosing a mechanism for electronically transferring real money, in the form of national or foreign currency, from one financial account to another – 0038] 

the electronic representation of the promise comprising at least some positive real number of digital tokens representing the promise [This distinction is made clearer by noting that Sundsted requires the conversion of the electronic stamp into a bill or promissory note that must be submitted to person authorizing the payment. Alternatively, he suggests that a user might purchase tokens that may be redeemed and converted into negotiable currency through a third party token provider – 0038] 


	Reardon does not teach:
establishing a promise between a bank of origin and a customer wherein the promise represents an obligation of the bank to pay all or a portion of a balance of funds owned, borrowed or available to be borrowed by the customer and stored in at least one account of the customer at the bank of origin

and wherein the funds represented by the promise are retained by the bank of origin which remains the promisor of the promise transferred to the third party Promisee 


Kuono teaches:
establishing a promise between a bank of origin and a customer wherein the promise represents an obligation of the bank to pay all or a portion of a balance of funds owned, borrowed or available to be borrowed by the customer and stored in at least one account of the customer at the bank of origin [The control portion 110 also functions as a validity determining portion that determines the validity of each promissory note. That is, the control portion 110 receives, from the payee's bank terminal 400 (described later), information of the textural pattern ID and two-dimensional barcode of a promissory note presented to the payee's bank, and compares information of the textural pattern ID and two-dimensional barcode managed by the face database 120, with information of the textural pattern ID and two-dimensional barcode sent from the payee's bank terminal 400, in order to determine whether the promissory note presented to the payee's bank terminal 400 is valid, namely, whether the presented promissory note is an original or a duplicate of a promissory note
0068]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Kuono such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing bank related transactions requiring a promissory note from the consumer.

Realini teaches: 
and wherein the funds represented by the promise are retained by the bank of origin which remains the promisor of the promise transferred to the third party Promisee [The present invention relates to a closed-loop financial transaction service having low or no transaction fees and improved security. An embodiment of the present invention encompasses a method for fast, easy transfer of payments between any peer or between a consumer and merchant. An implementation of the method includes a mobile telephony device, cellular telephone (cell phone), or similar device as the mechanism to access an account such as a prefunded debit account and authorize transfer of funds from that account to another party. Additional embodiments of the present invention encompass a variety of partners that include mobile phone operators, nationally branded merchants, and financial service providers together with a payment platform that provides a fast, easy way to make payments by individuals using their cell phones or other telecommunication device – 0447]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon/Kuono with that of Realini such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for conducting transactions involving transferring of funds to a third party entity.

	As per claim 3, the rejection of claim 1 has been addressed.
Reardon does not teach:
destroying the promise upon redemption of the value associated with the promise

Kuono teaches: 
destroying the promise upon redemption of the value associated with the promise [The bank management server 200 is for transfer of information regarding a transaction (e.g., bank transfer) of a promissory note between the bank terminals 300, 400, and for settling the transaction. A like scheme for transferring information regarding transactions (e.g., bank transfers) of notes and checks between banks, and for settling the transactions, is referred to as domestic exchange system, and the bank management server 200 can be a server playing a central part in the domestic exchange system – 0074]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Kuono such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing bank related transactions including promissory notes that are discarded after obligations to the bank have been met.

As per claim 4, the rejection of claim 3 has been addressed.
Reardon does not teach:
wherein the step of destroying the promise includes transferring the promise back to the bank of origin wherein the bank of origin, the Promisor, also becomes the Promisee

Kuono teaches:
wherein the step of destroying the promise includes transferring the promise back to the bank of origin wherein the bank of origin, the Promisor, also becomes the Promisee [The bank management server 200 is for transfer of information regarding a transaction (e.g., bank transfer) of a promissory note between the bank terminals 300, 400, and for settling the transaction. A like scheme for transferring information regarding transactions (e.g., bank transfers) of notes and checks between banks, and for settling the transactions, is referred to as domestic exchange system, and the bank management server 200 can be a server playing a central part in the domestic exchange system – 0074]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Kuono such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing bank related transactions including promissory notes that are discarded after obligations to the bank have been met.

As per claim 5, the rejection of claim 1 has been addressed.
Reardon teaches, wherein the promise can be divided into fractional promises and stored electronically, and the fractional promises can be transferred by the customer to one or more third party Promisees [In any event where collected monies are required by law, contract, or other agreement to be split between multiple accounts, it is a simple matter to include programming that deducts the appropriate amount from the appropriate side of each transaction and immediately deposits that amount (which may be, for example, a tax, fee, or profit share) into the appropriate account required by governing law or contract or designated by the users. Depending on the requirements, a copy of the original message could be sent to each party receiving a portion of the payment or an alternative message may be automatically generated to satisfy each receiving party's accounting needs – 0059]
As per claim 6, the rejection of claim 1 has been addressed.
Reardon does not teach:
wherein the Promisee can be swapped with another Promisee in a different promise established with a different bank 

Kuono teaches: 
wherein the Promisee can be swapped with another Promisee in a different promise established with a different bank [The bank management server 200 is for transfer of information regarding a transaction (e.g., bank transfer) of a promissory note between the bank terminals 300, 400, and for settling the transaction. A like scheme for transferring information regarding transactions (e.g., bank transfers) of notes and checks between banks, and for settling the transactions, is referred to as domestic exchange system, and the bank management server 200 can be a server playing a central part in the domestic exchange system – 0074]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Kuono such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing bank related transactions including promissory notes that can be transferred from one entity to another via a financial institution. 

As per claim 7, the rejection of claim 1 has been addressed.
Reardon does not teach:
establishing a second promise between the bank of origin and the customer wherein the second promise represents an obligation of the customer (as Promisor) to repay funds to the bank of origin (as Promisee): and changing the Promisor of the second promise from the customer to a third party Promisor

Kuono teaches:
establishing a second promise between the bank of origin and the customer wherein the second promise represents an obligation of the customer (as Promisor) to repay funds to the bank of origin (as Promisee): and changing the Promisor of the second promise from the customer to a third party Promisor [The bank management server 200 is for transfer of information regarding a transaction (e.g., bank transfer) of a promissory note between the bank terminals 300, 400, and for settling the transaction. A like scheme for transferring information regarding transactions (e.g., bank transfers) of notes and checks between banks, and for settling the transactions, is referred to as domestic exchange system, and the bank management server 200 can be a server playing a central part in the domestic exchange system – 0074]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Kuono such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing bank related transactions including promissory notes that can be transferred from one entity to another via a financial institution. 

As per claim 8, the rejection of claim 1 has been addressed.
Reardon teaches, wherein the electronic computer device is a mobile device [cell phone – 0091]

As per claim 9, the rejection of claim 1 has been addressed.
Reardon teaches, wherein the electronic platform includes at least one electronic ledger [banking statement – 0065]

As per claim 10, the rejection of claim 1 has been addressed.
Reardon does not teach:
establishing a second promise between the bank of origin and the customer wherein the second promise represents an obligation of the customer (as Promisor) to repay funds to the bank of origin (as Promisee); and transferring the second promise to the Promisor (thereby nullifying that promise) in response to a repayment event 

Kuono teaches: 
establishing a second promise between the bank of origin and the customer wherein the second promise represents an obligation of the customer (as Promisor) to repay funds to the bank of origin (as Promisee); and transferring the second promise to the Promisor (thereby nullifying that promise) in response to a repayment event [The bank management server 200 is for transfer of information regarding a transaction (e.g., bank transfer) of a promissory note between the bank terminals 300, 400, and for settling the transaction. A like scheme for transferring information regarding transactions (e.g., bank transfers) of notes and checks between banks, and for settling the transactions, is referred to as domestic exchange system, and the bank management server 200 can be a server playing a central part in the domestic exchange system – 0074]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Kuono such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing bank related transactions including promissory notes that can be transferred from one entity to another via a financial institution.

As per claim 11, the rejection of claim 1 has been addressed.
Reardon teaches, wherein the promise already exists between the bank of origin and the customer [In the preferred embodiment illustrated in FIG. 1, the messaging system is integrated with the electronic funds transfer and accounting system of a financial institution. Alternatively, as shown in FIG. 5, the Summa transaction is completed using an external electronic component 42 for ordering a transfer of funds. For example, if user 20 has an account at bank 44 which provides internet banking access, user 20 can provide his user ID and password to his Summa client 21 which can then be used by the user's server 32 to access and transfer funds through the internet banking interface 42 for the selected bank account. Typically, a record of these transfers would still be kept in the Summa account database 34. In such a case, while the Summa messaging system is not actually integrated into the bank's financial accounting systems, sufficient access and control the financial account can be granted to the Summa system to complete the fund transfers required to serve the purposes of this invention – 0064] [0059] [0065]

As per claim 12, the rejection of claim 1 has been addressed.
Reardon teaches, wherein the funds retained by the bank of origin are disposed within a reserve account controlled by the bank of origin [In the preferred embodiment illustrated in FIG. 1, the messaging system is integrated with the electronic funds transfer and accounting system of a financial institution. Alternatively, as shown in FIG. 5, the Summa transaction is completed using an external electronic component 42 for ordering a transfer of funds. For example, if user 20 has an account at bank 44 which provides internet banking access, user 20 can provide his user ID and password to his Summa client 21 which can then be used by the user's server 32 to access and transfer funds through the internet banking interface 42 for the selected bank account. Typically, a record of these transfers would still be kept in the Summa account database 34. In such a case, while the Summa messaging system is not actually integrated into the bank's financial accounting systems, sufficient access and control the financial account can be granted to the Summa system to complete the fund transfers required to serve the purposes of this invention – 0064]

As per claim 13, Reardon teaches, a method for electronically transferring value subject to a promise, the method to be performed by at least one processor operatively disposed in connection with at least one memory, and the method comprising [In addition to providing a technique for receivers to establish and collect message receipt charges, this invention also provides a secure manner of transferring other funds between any two Summa accounts -0026]

identifying a promise between a bank of origin and an original promisee, the promise having a specific value [The present invention eliminates the need to collect payment for "electronic stamps" either through promissory notes or third party tokens by disclosing a mechanism for electronically transferring real money, in the form of national or foreign currency, from one financial account to another – 0038] 

retaining funds collateralizing the value of the promise within a reserve account controlled by the bank of origin [According to the preferred embodiment of this invention, prior to making a financial transfer, each Summa user must have established a financial account with his Summa service provider. This account must include either or both deposits of funds or a line of credit – 0024]

Reardon does not teach:
performing a tokenization event to convert the promise to an electronic promise, the electronic promise representing the value of the promise and comprising a wallet address defining the original promisee

and transferring the electronic promise from the original promisee to a third-party promisee, wherein the bank of origin remains the promisor

Realini teaches:
performing a tokenization event to convert the promise to an electronic promise, the electronic promise representing the value of the promise and comprising a wallet address defining the original promisee [By using partner banks and companion bank accounts, the payment system infrastructure is designed to enhance account holders' existing bank accounts whenever possible, yet act as a discrete account when necessary. All funds represented by individual prepaid debit accounts will be maintained in commercial bank accounts held in trust for account holders. At the end of each business day, the aggregate balance of all the accounts will equal the bank balance. All transactions created within a twenty-four-hour period will be settled within that period. The accounts function like a wallet with cash where the balance changes immediately. In other words, the present invention does not function as a demand deposit in which instruments may be presented by a third party. For instance, account holders will not be able to issue demand instruments such as checks. As a result, there will be no pending transactions that settle at a future date – 0186]

and transferring the electronic promise from the original promisee to a third-party promisee, wherein the bank of origin remains the promisor [The present invention relates to a closed-loop financial transaction service having low or no transaction fees and improved security. An embodiment of the present invention encompasses a method for fast, easy transfer of payments between any peer or between a consumer and merchant. An implementation of the method includes a mobile telephony device, cellular telephone (cell phone), or similar device as the mechanism to access an account such as a prefunded debit account and authorize transfer of funds from that account to another party. Additional embodiments of the present invention encompass a variety of partners that include mobile phone operators, nationally branded merchants, and financial service providers together with a payment platform that provides a fast, easy way to make payments by individuals using their cell phones or other telecommunication device – 0447]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Realini such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for conducting transactions involving transferring of funds to a third party entity.

As per claim 14, the rejection of claim 13 has been addressed.
Reardon teaches, wherein the tokenization event comprises at least one electronic ledger entry disposed within at least one electronic ledger [Because the total funds credited and debited, including service fees, must balance at the end of each day, this system is further simplified by directing all end of day Summa account credits into a central financial account owned by the service provider and directing all end of day Summa account debits out of the same central financial account. In this alternative embodiment, the user's bank statement would show only a single ACH transaction for each day representing the net Summa account credits or debits for that day. The details of each transaction, however, could be accessed through the Summa account database, which in the case of the example above would show the detail of User 20's ten outgoing Summa payments and thirteen incoming Summa payments. Alternatively, instead of balancing each account daily, the service provider could wait to balance each user's account only when the net credit or debit exceeded a minimum amount, for example $20, which would be sufficient to justify the expense of an ACH transfer fee. A similar process may be used when accessing a line of credit, using for example, a credit card number – 0065]

As per claim 15, the rejection of claim 13 has been addressed.
Reardon does not teach:
wherein the identified promise already exists between the bank of origin and the original promisee

Realini teaches:
wherein the identified promise already exists between the bank of origin and the original promisee [Promissory Viral--The existing member promises to pay the invited member if or when they register. The existing member's funds would be reserved for the follow-up payment once the invited member registers – 0321]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Realini such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for bank accounts that include agreements such as promissory notes.

As per claim 16, the rejection of claim 13 has been addressed.
Reardon does not teach:
further comprising transferring the electronic promise from the third-party promisee to a subsequent promisee, wherein the bank of origin remains the promisor

Realini teaches:
further comprising transferring the electronic promise from the third-party promisee to a subsequent promisee, wherein the bank of origin remains the promisor [The present invention relates to a closed-loop financial transaction service having low or no transaction fees and improved security. An embodiment of the present invention encompasses a method for fast, easy transfer of payments between any peer or between a consumer and merchant. An implementation of the method includes a mobile telephony device, cellular telephone (cell phone), or similar device as the mechanism to access an account such as a prefunded debit account and authorize transfer of funds from that account to another party. Additional embodiments of the present invention encompass a variety of partners that include mobile phone operators, nationally branded merchants, and financial service providers together with a payment platform that provides a fast, easy way to make payments by individuals using their cell phones or other telecommunication device – 0447]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Realini such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for conducting transactions involving transferring of funds to a third party entity.

As per claim 17, the rejection of claim 13 has been addressed.
Reardon does not teach:
further comprising the bank of origin transferring the value of the promise to the third-party promisee upon demand for payment [The present invention relates to a closed-loop financial transaction service having low or no transaction fees and improved security. An embodiment of the present invention encompasses a method for fast, easy transfer of payments between any peer or between a consumer and merchant. An implementation of the method includes a mobile telephony device, cellular telephone (cell phone), or similar device as the mechanism to access an account such as a prefunded debit account and authorize transfer of funds from that account to another party. Additional embodiments of the present invention encompass a variety of partners that include mobile phone operators, nationally branded merchants, and financial service providers together with a payment platform that provides a fast, easy way to make payments by individuals using their cell phones or other telecommunication device – 0447]
It would be obvious to one skilled in the art at the time of the filing to have combined the invention of Reardon with that of Realini such that at least one invention teaches banking transactions. One skilled in the art would be so inclined to combine the references in order to create a system and method for conducting transactions involving transferring of funds to a third party entity.




FINAL CONCLUSION

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael D. Cranford whose telephone number is 571-270-3106.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Bennett Sigmond can be reached at 303-297-4411.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	/ Michael Cranford / Examiner / Art Unit 3694 /
	

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694